Ross, J.:
This cause presents but one question: Is the act approved April 2nd, 1880, and commonly known as the Traylor Act, in violation of the Constitution of the State ? The act is entitled, “ An Act to add a new section to the Political Code, to be known as section 1618, relating to salaries of school teachers in cities having 100,000 inhabitants or more,” and establishes the salaries to be paid to the teachers in the public schools “ in all consolidated cities and counties containing more than 100,000 inhabitants.”
Section 5 of art. ix, of the Constitution declares:
“ The Legislature shall provide for a system of common schools, by which a free school shall be kept up and supported in each district at least six months in every year, after the first year in which a school has been established.”
By § 25 of art. iv, it is provided that “ The Legislature shall not pass local or special laws in any of the following enumerated cases, that is to say:
“First— * * * *
“ Twenty-seventh—Providing for the management of common schools. * * * *
“ Thirty-third—In all other cases where a general law can be made applicable.”
We entertain no doubt that the fixing of the salaries of the teachers is as much a part of the “management” of the schools as is the employment of teachers, or the grading of classes. Ordinarily, an important part of the contract of employment of any one to serve in any capacity, is the fixing of the compensation for the services to be rendered, and, there is nothing in the Constitution to indicate that the word “ management” was used in the connection in which it is found in any other than its ordinary sense. • ,
If, therefore, the act in question is special or local in its character, it is expressly prohibited by the 27th subdivision of § 25. That it is local in its nature and in its operation seems to us plain. It may not be an easy matter to define with precision *491the distinction between a general law and one that is special or local. In a note to Sedgwick on the Construction of Statutory and Constitutional Law, (2nd ed. p. 529) it is said: “ An act is local when the subject relates to a portion only of the people or their property, and may not, either in its subject, operation, or immediate necessary results, affect the people of the State or their property in general.”
Burrill, in his Law Dictionary, (vol. 2, pages 153-4) defines the word “ local ” as follows: “ Relating to place; expressive of place; belonging to or confined to a particular place; distinguished from general, personal, or transitory.”
Looking at the Traylor Act, we see that it only purports to deal with salaries of teachers in consolidated cities and counties containing more than 100,000 inhabitants.
Whether we take judicial notice of the fact that there is in the State one such city and county or not, we do know that this act does not make provision for the salaries of the teachers in any city, county, or district in the State, outside of consolidated cities and counties of the population mentioned, and that it is entirely confined as to its subject and in its operation, if not to a specified locality, at least to specified localities. It would seem to follow, necessarily, that it is local as contradistinguished from general, and therefore within the constitutional inhibition already quoted.
This view renders it unnecessary to consider whether the act is also violative of the 33rd subdivision of § 25 of art. iv of the Constitution.
It is said that the question whether a general law can be made applicable is one for the discretion of the Legislature and not for the courts. It is true that it has been so decided, but under constitutions not containing a declaration that its provisions “ are mandatory and prohibitory, unless by express words they are declared to be otherwise,” as does the present Constitution of this State. It may be—although we do not so decide— that it would be the duty of the Court, under these provisions, to say whether a general law could be made applicable, in order to determine, in a given case, whether the act in question contravened that provision of the Constitution prohibiting the Legislature from passing any special or local law where a gen*492eral one can be made applicable. But, as observed already, it is unnecessary in this case to determine that question.
It is contended that the Traylor Act is but an amendment to the Political Code, that the Political Code contains a general law upon the subject to which the Traylor Act relates, and that by this sort of tacking the latter act is converted into a general law. We cannot appreciate the logic or force of the argument. The question is, had the Legislature the constitutional power to pass the act under consideration ? If it is a general law it had, and no resort to the Political Code is needed to uphold it. It is good of and by itself. If it is a special or local law, then it comes directly within the inhibition of the Constitution, and never had any validity, for the Legislature had no power to enact it. We do not understand how any law can be amended by a void act.
But the Traylor Act is in no sense an amendment to the Political Code. It is entitled, “ An Act to add a new section to the Political Code, to be known as section one thousand six hundred and eighteen,” etc., and its first section is: “ A new section is hereby added to said Political Code, to be known as and numbered sixteen hundred and eighteen, and to read as follows,” etc.
The new section is to follow immediately § 1617 of the Political Code, which, so far as necessary to be quoted, reads thus : “ The powers of boards of trustees of school districts, and of boards'of education in cities, are as follows : * * * 7. To employ the teachers, janitors, and employes of schools; to fix and order paid their compensation.”
The new section, which is a subsequent act, declares that in consolidated cities and counties of a certain population the salaries of teachers shall be certain sums respectively. The subsequent act, if anything, is, to the extent it goes, a repeal by implication of the seventh subdivision of § 1617, but in no sense is it an amendment. If an amendment, what docs it amend? The Political Code, or some particular section of it? If treated as an amendment at all, it is in direct conflict with § 24 of article ix, of the Constitution, which declares that * * * “ no law shall be revised or amended by reference to its title ; but in such case, the act revised or section amended shall be re-enacted, and published at length as revised or amended.” * * *
*493There is no pretense here that the law, whatever it is, supposed to have been amended by the Traylor Act, was re-enacted and published at length as amended, as is expressly required by the Constitution. If this law is to be upheld as an amendment, it seems to us it would be opening the door to the accomplishment by indirection of many of the evils it was manifestly intended by the framers of the Constitution directly to prevent, and thus wipe out some of its most salutary provisions. To maintain the Constitution as it is, is our first duty, and whenever it is encroached upon, we are bound to assert its supremacy.
Judgment reversed and cause remanded, with directions to sustain the demurrer to the petition.
Morrison, C. J., concurred.